     Case 1:21-cr-00006-TJK Document 20 Filed 04/19/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                :
                                        :
      v.                                : CRIMINAL NO. 21cr0006 (TJK)
                                        :
DOUGLAS AUSTIN JENSEN,                  :
    Defendant.                          :


           CONSENT MOTION TO CONTINUE STATUS HEARING

      The defendant, by and through his attorney, Christopher M. Davis,

respectfully files this Consent Motion to Continue the May 6, 2021 Status Hearing

in the above-captioned matter to a date after June 4, 2021. In support thereof,

the defendant states as follows:

      1. The government and counsel for the defendant have conferred and are

continuing to communicate in an effort to resolve this matter. The government is

also gathering additional discovery to provide to counsel for the defendant.

      2. The parties would respectfully request that the Status Hearing set for

May 6, 2021 be continued to a date after June 4, 2021. The parties agree that the

interests and ends of justice are best served and outweigh the interests of the

public and the defendant in a speedy trial. This adjournment will allow the parties

to continue negotiations in an effort to achieve a resolution before trial.

      3. The parties agree that pursuant to 18 U.S.C. § 3161, the time from May

6, 2021 through the next court date shall be excluded in computing the date for

speedy trial in this case.
                                        3
      Case 1:21-cr-00006-TJK Document 20 Filed 04/19/21 Page 2 of 2



      Wherefore, the parties respectfully request that the Court continue the

currently scheduled status hearing to a date after June 4, 2021.



                                       Respectfully submitted,

                                       _              /s/
                                       Christopher M. Davis #385582
                                       Counsel for Douglas Jensen
                                       Davis & Davis
                                       1350 Connecticut Avenue, NW
                                       Suite 202
                                       Washington, DC 200
                                       202.234.7300

                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion was served upon all counsel of

record via the Court’s CM/ECF System on this 19th day of April 2021.


                                       _________/s/____________________
                                       Christopher M. Davis




                                       3
